Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          DETAILED ACTION 

1.	This office action is in response to an amendment received on 10/21/21 for patent application 16/422, 679.
2.	Claims 1, 4, 6, 11, 14, 16, 20 have been amended.
3.	Claims 1-20 are pending.


                                                 RESPONSE TO ARGUMENTS
Applicant argues#1
Applicant has amended claims 1, 4, 6, 11, 14, 16, and 20. Support for the amendments can be found at paras. 0097, 0098, 0123, 0164 of the specification. In particular, the amendments clarify the claimed embodiments to describe how the data structures are iteratively modified in view of technical constraints that are specific to electronic trading data processes for computerized high-speed trading environments. Specific approaches are described in relation to mechanisms for managing orders at a data structure level (and described in further embodiments, hash maps are used and manipulated to represent mutations in trading parameters) such that perturbations are utilized using a heuristic stepwise modification process that is useful for computational efficiency in view of an amount of available processing time based on a permissible spect of the Examiner’s Report, the claim term “if an objective function is increased”, or “until if an objective function is increased” is no longer recited in any of claims 1, 11, and 20. Claims 1, 11, and 20, have been amended to clarify that it is the the determined contribution to the objective function scores that converge to the stable maximum objective function value. The stable maximum refers to the same objective function value. For claims 6 and 16, the claim no longer recites “the objective function value is determined to be below zero’. Claims 6 and 16 have been clarified in view of the reversion quick path noted at para. 0170-0172 of the present application. Withdrawal of rejections under 35 U.S.C. § 112 is respectfully requested
Examiner Response
The previous 112 2nd rejection for claims 1-20 have been withdrawn, however in light of the amendments to the claim, a new 112 2nd rejection is provided, see the 35 USC 112 2nd rejection below.
Applicant argues#2
Rejections based on 35 U.S.C. § 101 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is allegedly directed to an abstract idea without significantly more. Applicant respectfully traverses this rejection. Applicant submits that the Examiner’s characterization of the invention at page 2 of the Examiner’s Report is an oversimplification of the claimed subject matter (see, for example, Enfish, CAFC 2016), and is overload broad because it focuses narrowly on certain claim limitations, but not the claims as a whole. The claimed embodiments, as amended, are directed to solving technical problems encountered in electronic trading where there is limited availability of time to be able to modify order routing instructions. As noted in the present application, there is a very limited window of time available as, especially in very liquid markets, markets are being updated in real-time and an extremely rapid pace. Quotes listed on order books that various exchanges are subject to change and are typically stale within a few hundred microseconds. Applicant specifically disagrees with both the Examiner’s assertions under Steps 2A Prong 1 and Step 2A Prong 2, as well as Step 2B of the framework provided in the latest guidance.

Applicant respectfully disagrees, and submits that on a fair reading of the claims, the claimed embodiments are clearly directed to systems and methods relating to specific approaches for manipulating data structures that operate in a high speed electronic trading environment that are not possible to conducted by a human in absence of the computerized implementation, and accordingly, are clearly not directed to methods of organizing human behavior. 
Examiner Response
Examiner respectfully disagrees.
The claims are reciting the identified abstract idea (executing a trade request), a commercial activity.
The additional elements in the claim (the downstream processing venues, a computer memory, data structure) are computing components recited at a high level of generality and are being used as a tool to implement the steps of the identified abstract idea.
Therefore there are no additional elements in the claim that are indicative of integration into a practical application.


Applicant argues#3
With respect to Step 2A Prong 2, Applicant submits that the Examiner has not considered the specific claimed elements and rather makes a generalized assertion that there are no additional elements recited in the claim beyond the judicial exception. Applicant respectfully requests reconsideration of the claims as amended, and further, to the dependent claims where a specific computerized implementation using hash maps is described wherein specific types of data structures are being interacted with to provide a technical solution to a technical problem that arises in electronic trading, namely a computerized approach to perturbing orders quickly within the constraints of finite computing resources and a narrow window of time for computer processing, similar to the electronic trading constraints in Ex Parte Smith, PTAB 2018. A computerized heuristic approach is described that manipulates data structures in a best efforts modification prior to controlling electronic signals for routing trading instructions. The approach uses computer-based approaches to increase a search scope for order execution characteristics by perturbing potential order execution characteristics through a heuristic stepwise modification process. Additionally, the claims also recite specific approaches to utilize variable step sizes to computationally establish a set of rough approximate solutions and then refine to more precise solutions using smaller step sizes. 
Examiner Response
Examiner respectfully disagrees.
The additional elements were considered, see page 6 of the non-final rejection mailed on 4/21/21, which stated, “ Dependent claims 2-10, 12-19 further define the abstract idea that is present in their respective independent claims 1,11, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. However they do not cure the deficiency of claims 1,11, 20. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
The limitations from dependent claim 2, “wherein the virtual order configuration data structure is maintained in or more hash maps, the one or more hash maps for reducing a level of computational complexity when transforming the virtual order configuration data structure into executable instruction sets” are further defining the identified abstract idea. The data structure, and hash maps are recited at a high level of generality and are being used as a tool to implement the identified abstract idea.
Therefore there are no additional elements in the claim that are indicative of integration into an abstract idea.
Examiner would like to point out that a PTAB decision does not represent Office policy and moreover a PTAB decision is fact specific to the case being decided.
Furthermore, the Ex Parte decision was rendered prior to the October 2019 guidance, which Examiner has followed in the section 101 rejection.
The rejection is maintained.

Applicant argues#4
As described below, the claims further provide an inventive concept relative to the cited prior art references, and satisfy Step 2B. For at least these reasons, Applicant submits that the claims as amended are integrated into a practical application, and under the guidance provided in the memorandum, the claim is eligible because it is not directed to the recited judicial exception. Withdrawal of rejections under 35 U.S.C. § 101 is respectfully requested.
Examiner Response
Examiner respectfully disagrees. 
Examiner has withdrawn the 35 USC 103 rejections.
However, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). 
Indeed, "[tjhe 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting "the Government's invitation to substitute §§ 102,103, and 112 inquiries for the better established inquiry under § 101"). Here, the jury's general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.
Therefore the claims are still reciting the identified abstract idea, and there are no additional elements in the claims that are indicative of integration into a practical application and the claims do not provide significantly more.
Also see the Response to Applicant argues#2 above.
The rejection is maintained.

Applicant argues#5
 Rejections based on 35 U.S.C. § 103 Claims 1, 3-6, 8-11, 13-16, and 18-20 are being rejected under 35 U.S.C 103(a) as allegedly being unpatentable over US 2013/0282549 to Howorka in view of US 2018/0232807 to Crabtree et al, herein Crabtree. Applicant respectfully traverses this rejection. Horowka is directed to a computerized apparatus that provides an enhanced version of a received market data feed. Horowka has been abandoned for failure to respond to an office action. Horowka’s system is a trading system to allows an order to be modified while the order is in transit (¢.g., orders to a plurality of different geographical regions). In particular, Horowka is directed to problems associated with latency effects between traders and exchanges.
Applicant submits Crabtree is silent in respect of the feature of the claimed embodiments: continue iteratively modifying the virtual order configuration data structure until the determined contribution to the objective function scores converge to a stable maximum objective function value on an optimal virtual order configuration or upon the constrained duration of time has elapsed, generating, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venues, the transaction execution control signals based on differences identified between the virtual order configuration data structure and the current order configuration structure Crabtree does not teach or suggest convergence to a stable maximum objective function value as suggested in the 
For at least these reasons, Applicant submits that Horowka and Crabtree, together or in combination, do not teach the claimed embodiments in respect of the features: continue iteratively modifying the virtual order configuration data structure until the determined contribution to the objective function scores converge to a stable maximum objective function value on an optimal virtual order configuration or upon the constrained duration of time has elapsed, generating, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venues, the transaction execution control signals based on differences identified between the virtual order configuration data structure and the current order configuration structure  wherein the dynamically determined step size initially is set at a larger step size and progressively reduced through a sequence of decreasing step sizes. Independent claims 11 and 20 also recite similar subject matter as claim 1, and Applicant submits that claims 11 and 20 are also non obvious having regard to Horowka and Crabtree, independently or in combination. Dependent claims 3, 6, 8-10, 13-16, and 18-19 are non-obvious at least by virtue of their dependence on any one of claims 1, and 11. Claims 2, 7, 12, and 17 are being rejected under 35 U.S.C 103(a) as allegedly being unpatentable over Howorka in view of Crabtree and further in view of US 10,062,115 to Taylor et al, herein Taylor. Applicant respectfully traverses this rejection. Applicant submits that Taylor does not remedy the deficiencies of Horowka and Crabtree, namely that Taylor also does not describe the following features of claim 1 (and similarly claim 11): continue iteratively modifying the virtual order configuration data structure until the determined contribution to the objective function scores converge to a stable maximum objective function value on an optimal virtual order configuration or upon the constrained duration of time has elapsed, generating, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venues, the transaction execution control signals based on differences identified between the virtual order configuration data structure and the current order configuration structure [...] wherein the dynamically determined step size initially is set at a larger step size and progressively reduced through a sequence of decreasing step sizes. Applicant submits that for these reasons and by their virtue of their dependence on claims 1 and 11, claims 2, 7, 12, and 17 are also non-obvious having regard to Horowka, Crabtree, and Taylor, independently or in combination. Applicant submits that Gleason does not remedy the deficiencies of Horowka and Crabtree, namely that Gleason also does not describe the following features of claim 1: continue iteratively modifying the virtual order configuration data structure until the determined contribution to the objective function scores converge to a stable maximum objective function value on an optimal virtual order configuration or upon the constrained duration of time has elapsed, generating, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venues, the transaction execution control signals based on differences identified between the virtual order configuration data structure and the current order configuration structure [...] wherein the dynamically determined step size initially is set at a larger step size and progressively reduced through a sequence of decreasing step sizes. Applicant submits that for these reasons and by their virtue of the dependence on claim 1, claim 10 is also non- obvious having regard to Horowka, Crabtree, and Gleason, independently or in combination. Withdrawal of rejections under 35 U.S.C. § 103 is respectfully requested. The application is thus believed in condition for immediate allowance, and an early notice to that effect is earnestly solicited. In the event that there remains any question concerning this response or the application in general, the Examiner is invited to communicate with the undersigned so that prosecution of this application may be expedited. 
Examiner Response
The 35 U.S.C 103 rejections for claims 1-20 are hereby withdrawn.


                                                  Claim Interpretation 

MPEP 2103 (Patent Examiner Process) [R-08.20187] recites:
The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It Is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01,for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
(A)    statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B)    "adapted to" or "adapted for" clauses,
(C)    "wherein" or "whereby" clauses,
(D)    contingent limitations,
(E)    printed matter, or
(F)    terms with associated functional language.
The list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Berlins, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§2111.02 through 2111.05.
Claim 1 recites, “on lines 12-13, 20-21, “iteratively modify the virtual order configuration data by iteratively removing one or more selected orders from the virtual order configuration data structure if the quantity of the child order were to be reduced by the dynamically determined step size”.
Claim 1 does not positively recite any activity (the  reducing of the quantity of the child order has not actually occurred)
Therefore, these limitations are directed to intended use language and therefore these limitations are not being given patentable weight.
            Claim 1, further recites, on page 3, lines 6-7: “wherein the objective function is a complex function that is not efficiently solvable within a time period required by the system to have an optimal latency profile” 

When discussing wherein clauses, MPEP 2111.05 states: 
I.    "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY"
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).

The limitation, “a complex function that is not efficiently solvable with a time required by the system to have an optimal latency profile” is an intended result.
Therefore this limitation is not being given patentable weight.

	Claims 11, 20 recite the same limitations as claim 1 above, and these limitations are directed to intended use language and an intended result, for the same reasons as claim 1.









Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
1. Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 - 20 are either directed to a method, system or computer readable medium which are statutory categories of invention. (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 11 and computer readable medium claim 20. 
Claim 1 recites the limitations of: 
a computer memory adapted to maintain a virtual order configuration data structure and a current order configuration data structure,  each representing data processes for routing electronic order messages using a series of child orders, the virtual order configuration data structure initialized based on the current order configuration data structure; a computer processor configured to: 
dynamically update the virtual order configuration data structure in accordance with a stepwise optimization mechanism, the stepwise optimization mechanism adapted to: 
 for each child order in the series of child orders with a quantity parameter greater than or equal to a dynamically determined step size, evaluate a change in a contribution to an objective function score if the quantity of the child order were to be reduced by the dynamically determined step size;
 for the child order in the series of child orders having a largest change in the contribution to the objective function score, for the child order in the series of child orders have a largest change in the contribution to the objective function score, 
iteratively modify the virtual order configuration data structure by iteratively removing one or more selected orders at the dynamically determined step size from the virtual order configuration data structure; 
after all removals are conducted, for each child order in the series of child orders with a quantity parameter greater than  or equal to a dynamically determined step size, evaluate a change in a contribution to   an objective function score if the quantity of the child order were to be increased by the dynamically determined step size: for the child order in the series of child orders having a largest change in the contribution to the objective function score,
iteratively modify the virtual order configuration data structure by iteratively adding one or more selected orders at the dynamically determined step size from the virtual order configuration data structure; 
continue iteratively modifying the virtual order configuration data structure until the determined contribution to the objective function converge  to a stable maximum objective function value on an optimal virtual order configuration or upon the constrained duration of time has elapsed,
 generate, in aggregate, as one or more data processes each corresponding to a corresponding downstream processing venue of the one or more downstream processing venues, the transaction execution control signals based on differences identified between the virtual order configuration data structure and the current order configuration structure; 
transmit the corresponding data processes to each of the corresponding one or more downstream processing venues for execution; and update the current order configuration data structure and the virtual order configuration data structure based on the execution of the transaction execution control signals at the one or more downstream processing venues; 		wherein the objective function is a complex function that is not efficiently solvable within a time period required by the system to have an optimal latency profile; and wherein the dynamically determined step size initially is set at a larger step size and progressively reduced through a sequence of decreasing step sizes.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation a commercial activity (executing a trade request), (e.g.,  maintain a virtual order and a current order; routing order messages using a series of child orders, dynamically update the virtual order; iteratively modify the virtual order by iteratively removing one or more selected orders; after all removals are conducted, iteratively modify the virtual order by iteratively adding one or more selected orders from the virtual order;  generate, in aggregate, the transaction based on differences identified between the virtual order and the current order; transmit the corresponding data processes for execution; and update the current order and the virtual order based on the execution of the transaction).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial activity , then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claims 11,20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claims recite the additional elements:
A computer memory, a computer processor, virtual and current order data structures, a maximum objective function, one or more downstream processing venues and an objective function score.
The virtual and current order structures is generally linking the abstract idea of to a particular technological environment (virtual order management). See MPEP 2106.05(h). 
The maximum objective function and objective function score generally linking the identified abstract idea to a field of use (field of mathematical functions).
The computer processor and the downstream processing venues are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Therefore claims 11,20 are directed to an abstract idea without a practical application.
 (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.
Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1,11,20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).
Dependent claims 2-10, 12-19 further define the abstract idea that is present in their respective independent claims 1,11, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. However they do not cure the deficiency of claims 1,11, 20. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Therefore, the dependent claims 2-10, 12-19 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.


                                          Claim Rejections- 35 U.S.C § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-20 are being  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, on line 12-13, 20-21 recites, “iteratively modify the virtual order configuration data by iteratively removing one or more selected orders from the virtual order configuration data structure if the quantity of the child order were to be reduced by the dynamically determined step size”.
It is unclear to Examiner what happens if the quantity of the child order is not reduced.
	Claims 2-10 are being rejected using the same rationale as claim 1, as they fail to cure the deficiency of claim 1.
	Claim 11, recites the same subject matter as claim 1, and is being rejected using the same rationale as claim 1. 
	Claims 12-18 are being rejected using the same rationale as claim 11, as they fail to cure the deficiency of claim 11.
	Claim 20, recites the same subject matter as claim 1, and is being rejected using the same rationale as claim 1. 

                                                           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/11/2022